DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7 and 15-17 in the reply filed on 10/4/21 is acknowledged.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a) as being anticipated by  
Komatsubara US Patent Application Publication 2015/0045762.

As to claim 1, Komatsubara teaches an absorbent article 1 for animals that includes a longitudinal direction P/Y, a width direction Q/X, and a thickness direction that are mutually orthogonal to each other (Figure 3), the absorbent article comprising: 

a second nonwoven fabric 32 (paragraph 0032) that forms a second surface in the thickness direction that is on an opposite side of the first surface (paragraph 0032),
 and that is attached to an animal such that the longitudinal direction is disposed along a waist of the animal (paragraphs 0004, 0011);

 in a plan view (shown in Figure 4), between a first side edge 15 and a second side edge 16 of the absorbent article in the longitudinal direction (Figure 3; paragraph 0029-0030), a first region 22, a center region 21, and a second region 23 that divide the absorbent article into three equal portions in the longitudinal direction (Figures 3 and 4); 

an engagement portion 12 that extends in the width direction X, W3 (Figure 4) in the first surface of the first region 22 and that engages in a detachable manner with the second surface of the second region 23 (paragraphs 0028); 

and a flap portion 36,37 that extends in the longitudinal direction from one side edge of the engagement portion 12 to the first side edge 15 or 16 of the absorbent article (Figures 2-4), - and where Komatsubara teaches the fastener 12 overlaps the first and second containment sheets (flaps) 36, 37 (paragraph 0037) 

wherein the flap portion 36, 37 has a longitudinal direction length that is longer than a longitudinal direction length of the engagement portion 12 (Figures 2-4). As to claim 5, Komatsubara teaches the absorbent article according to claim 1, further comprising: in a plan view, two bending lines 41, 42  that extend in the longitudinal direction at positions that pass a first edge and a second side edge – where the bend lines 41,42 are separated in the width direction and pass a top and bottom edge of the engagement portion in the width direction, wherein each of a first side end portion 15 and a second side end portion 16 of the absorbent article in the width direction is folded toward a second surface side at each of the bending lines 41,42 forming folded portions 61,62 (paragraphs 0028-0029, 0042, 0045, 0046; Figures 1-4, 8, 9, and 12(a)). As to claim 6, Komatsubara teaches in a plan view, an elastic member 55 that is on the distal edge portion of the flap 36, 37, and elastic member 56 that is on the proximal portion of the flap 36, 37 and both 55, 56 extend in the longitudinal direction (Figures  3-5) at each of a first side end portion 15 and a second side end portion 16 of the absorbent article in the width direction (Figures 3 and 4), wherein each of the elastic members 56 overlaps with the flap portion 36, 37 in a plan view (Figures 3-6) – where the elastic members 56 are . As to claim 7, Komatsubara teaches the absorbent article of claim 1, further comprising: an absorbent body 33 that is disposed between the first nonwoven fabric 31 and the second nonwoven fabric 32 (Figure 5; paragraphs 0029 and 0033) and that extends across from the first region to the second region in a plan view, wherein a first side edge of the absorbent body in the longitudinal direction overlaps with the engagement portion in the thickness direction – where Komatsubara teaches the length L2 of the absorbent body 33 may range from 20 to about 75% of the length L1 of the absorbent article (paragraph 0038).  At 75% the length L1 of the absorbent article, the length L2 of the absorbent body 33 would extend into the first region 22 and second region 23 of the absorbent article.

Allowable Subject Matter
6.	Claims 2-4 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 2 and 3, the overall claimed combination of the absorbent article having a widthwise fastening component engagement portion where the engagement portion has an engagement element non-disposed portion or where the engagement element has a crushed portion is neither anticipated nor rendered obvious by the prior art of record. Claims 4 and 15-17 depend from claims 3 and 2, respectively. 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781